Citation Nr: 0726764	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a depressive 
disorder.

6.  Entitlement to service connection for bilateral pes 
planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978 and had subsequent service in the United 
States Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2005, March 2006, and 
December 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, 
which denied the benefits sought on appeal.  The veteran 
appealed those decisions to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held on April 12, 2007, in Little Rock 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reasons for Remand:  To obtain the veteran's complete service 
medical records, to verify his service dates in the United 
States Army Reserves, and to send him a proper notice letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

In this case, the Board observes that the veteran's service 
medical records are incomplete.  In this regard, an October 
1980 radiographic report, a March 1983 annual physical 
examination report, and dental records are the only service 
medical records associated with the claims file.  The Court 
has held that in cases where the veteran's service medical 
records are unavailable, through no fault of the veteran, 
there is a "heightened duty" to assist the veteran in the 
development of the case. See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Board notes that the RO did request the veteran's service 
medical records and that the National Personnel Records 
Center (NPRC) forwarded all of the available records to the 
RO in August 2005.  However, as noted above, those records 
were incomplete, and VA did not make another attempt to 
obtain the veteran's complete service medical records.  

The Board concludes that an additional attempt should be made 
to locate the veteran's service medical records.  The veteran 
served on active duty from September 1974 to September 1978, 
and he subsequently served in United States Army Reserves.  
The VA Adjudication Procedure Manual indicates that the 
Records Management Center (RMC) copies the veteran's records 
and mails the originals to his or her Reserve unit upon his 
or her separation from the Army.  When the veteran no longer 
has a Reserve obligation or any other involvement with the 
Reserves, the records are then forwarded to NPRC.  The VA 
Adjudication Procedure Manual also notes that the records may 
not be where they are supposed to be because of delays in 
forwarding records from one point to another.  It is also 
possible that the records might never have left the 
separation center or treating facility or that the records 
might be in the veteran's possession. See VA Adjudication 
Procedure Manual, M21-1, Part III, para. 4.01. Thus, the 
Board notes that the requests for the veteran's service 
medical records may have been unsuccessful due to the delay 
of records migration between the Army, RMC, the Army 
Reserves, and NPRC.  Therefore, the RO should make an 
additional attempt to obtain and associate with the claims 
file the veteran's complete service medical records.

In addition, the Board notes that verification of the 
veteran's service is necessary.  In this regard, a DD Form 
214 shows that he had active duty service from September 1974 
to September 1978, and his service records indicate that he 
subsequently served in the United States Army Reserves.  
However, it is unclear as to when the veteran served in the 
United States Army Reserves, and there is no indication as to 
the dates of his periods of active duty for training and 
inactive duty for training.  Therefore, the RO should attempt 
to verify the dates of the veteran's service in the United 
States Army Reserves.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request verification 
of the dates the veteran served in 
United States Army Reserves, to include 
the dates for each period of active duty 
for training and inactive duty for 
training that he attended.

3.  The RO should contact the National 
Personnel Records Center (NPRC), Army 
Reserve Personnel Center, Records 
Management Center (RMC), and any other 
appropriate location, to request the 
complete service medical records of the 
veteran, as well as any other 
appropriate records repository to which 
pertinent service medical records may 
have been sent.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile. The veteran should be 
notified of the RO's attempts to locate 
her medical records from her active duty 
service, as well as any further action 
to be taken.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


